[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 97-2269

FRIEDRICH LU,

Plaintiff, Appellant,

v.

HARSHBARGER, ET AL.,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Douglas P. Woodlock, U.S. District Judge]                                                                 



Before

Torruella, Chief Judge,                                                      
Boudin and Stahl, Circuit Judges.                                                          



Friedrich Lu on brief pro se.                        
Scott  Harshbarger,  Attorney General,  and  Juliana deHaan  Rice,                                                                             
Assistant  Attorney   General,  on   appellees'  motion  for   summary
disposition and memorandum of law.



February 2, 1998


Per Curiam.  Upon review of the record and consideration                           

of  the  arguments  raised  in  appellant's  briefs  and  the

appellees' motion  for  summary disposition,  we perceive  no

substantial reason to overturn the order of dismissal.

Affirmed.  See 1st Cir. Loc. R. 27.1.                               

-2-